Title: To Benjamin Franklin from Antoine Court de Gébelin, 19 March 1778
From: Gébelin, Antoine Court de
To: Franklin, Benjamin


Monsieur
Rue Poupée 19e. Mars 78
J’ai l’honneur de vous envoyer une incluse de notre excellent ami M. Hutton: elle est un peu de vieille datte parce que j’esperois pouvoir vous la remettre moi meme, et j’en ai toujours été empeché par mille objets pressés: je l’avois portée mardi dernier chez M. le Marq. de Mirabeau où on m’avoit assuré que vous deviez diner; et j’eus le chagrin de la remporter.
J’aurois eu en même tems le plaisir de vous remettre le 5me. vol. du Monde Primitif pour lequel vous avez souscrit, que je delivre depuis quelques jours et que vous pouvez faire prendre quand il vous plaira, en continuant si vous voulez bien votre souscription pour le volume suivant. Je suis avec les sentimens les plus distingués et qui vous sont dus à tant d’egards Monsieur Votre trez humble et très obeissant serviteur
Gebelin
Oserois-je vous prier de me rapeller au souvenir de M. Dean et de l’Hotel de Chaumont en leur offrant mes respects tres humbles.
 
Notation: Gebelin, Paris 19 Mars 78
